Name: Council Regulation (EEC) No 2007/82 of 19 July 1982 amending Regulation (EEC) No 3601/79 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7 . 82 Official Journal of the European Communities No L 216/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2007/82 of 19 July 1982 amending Regulation (EEC) No 3061/79 on common rules for imports of certain textile products originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, clarity, the provisions of Article 1 1 (4) and (7) of the said Regulation should therefore be made more specific, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the structure and aims of Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in the People's Republic of China (') are such that the consultation procedures and provision for the suspen ­ sion of the granting of import documents are appli ­ cable to all products subject to quantitative restriction under the autonomous import arrangements in force when the Agreement on trade in textile products between the Community and the People's Republic of China was initialled ; whereas, in the interests of In Article 11 (4) and (7) of Regulation (EEC) No 3061 /79 the expression 'subject to quota' is hereby replaced by the expression 'subject to quantitative restriction '* Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982. For the Council The President K. OLESEN (') OJ No L 345, 31 . 12 . 1979 , p . 1 .